DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments, filed 1/19/2022, have been fully considered and are persuasive in view of the amendments.  Thus, the previous prior art and 112 rejections have been withdrawn. 
Examiner’s Amendment 
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
4.	Authorization for this examiner’s amendment was given in an interview with Kit Stetina on February 8, 2022. 
5.	The application has been amended as follows:
Claim 1:  A cleaning plant for cleaning rolled metal strips provided with a superficial layer of oxide, the plant comprising: unwinding means for unwinding at least one coil of rolled strip; pickling means for pickling said rolled strip; measuring means for measuring a thickness of the superficial layer of oxide, said measuring means being arranged between said unwinding means and said pickling means; characterized in that said measuring means comprises at least one laser source cooperating with a fiber optic spectrometer, defining a LIBS system (Laser Induced Breakdown Spectroscopy) also adapted to analyze a composition of the oxide and a concentration of constituents of the oxide, said fiber optic spectrometer being adapted to measure a presence of oxygen while a laser of said at least one laser source penetrates the rolled strip towards a non-oxidized base material; wherein at least one scale breaking device is provided between the unwinding means and the pickling means; wherein there are provided and suction devices aided by brushing devices, to collect the oxide detached so as to weigh said oxide.
Claim 5: (Canceled)
Claims 14-17:	(Canceled) 
Reasons for Allowance
6.	Claims 1, 3-4, 6-11, and 13 are allowed.  
7.	The following is an examiner’s statement of reasons for allowance:  
8.	The closest prior art of record is Kawasaki et al. (U.S Patent 4,872,245) and Meinhardt et al. (Laser-induced breakdown spectroscopy of scaled steel samples taken from continuous casting blooms; article provided by applicant).
9.	Kawasaki teaches a cleaning plant for cleaning rolled steel strips provided with layer of scale, the plant comprising: unwinding means for unwinding at least one coil of rolled strip; pickling means for pickling said rolled strip; measuring means for measuring an amount of the scale, said measuring means being arranged between said unwinding means and said pickling means, wherein at least one scale breaking device is provided between the unwinding means and the pickling means.
10.	Kawasaki fails to teach weight sensors to weigh an amount of scales detached from the rolled strip by means of the at least one scale breaking device, and preferably there are provided suction devices, possibly aided by brushing devices, to collect the oxide detached so as to weigh said oxide.
11.	Meinhardt teaches that it is known for steel to have layer of scale such as oxide and a measuring means that comprises at least one laser source cooperating with a fiber optic spectrometer, defining a LIBS system (Laser Induced Breakdown Spectroscopy) also adapted to analyze a composition of the oxide and a concentration of constituents of the oxide, said fiber optic spectrometer being adapted to measure a presence of oxygen while a laser of said at least 
12.	Meinhardt fails to teach weight sensors to weigh an amount of scales detached from the rolled strip by means of the at least one scale breaking device, and preferably there are provided suction devices, possibly aided by brushing devices, to collect the oxide detached so as to weigh said oxide.
13.	Thus, the prior art of record does not fairly teach or suggest a cleaning plant as in the context of claim 1.
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 5712721303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 


/PRADHUMAN PARIHAR/Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714